DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 1/28/2021 regarding application 15/774890 that was initially filed on 5/9/2018. Claims 1-12, 14, and 15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtainer and inter predictor in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “obtainer” and “inter predictor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide a structure, and specifically indicates that, as an example, they can be implemented as a program. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As indicated above, the limitations “obtainer” and “inter predictor” invoke 112(f), but no corresponding structure is found in the specification, rendering the specification not meeting the written description requirement.

Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “when an intermediate value, based on at least one of the gradient values of the first pixel in vertical direction and in horizontal direction, and the gradient values of the second pixel in vertical direction and in horizontal direction, is greater than a predetermined value, the displacement vector is clipped based on the threshold value, and when the intermediate value is smaller than or equal to the predetermined value, the displacement vector is determined to have a zero value.” However, the description is not found in the original specification. Note that there is only one predetermined value (pv) to compare and if an input value (iv) is greater than the pv, there is clipping, and otherwise, the output is zero. The closest description starts from [00288], which has two predetermined values best represented by clip3() function, but the operation is different from the claim 15. The rejection would be overcome if the claim is amended to reflect the descriptions in the [00288] and following paragraphs precisely.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alshin et. al., US 2013/0083851 A1 (hereinafter Alshin) in view of Van Dalen et. al., US 2016/0328233 A1 (hereinafter Van Dalen).

	As for claim 1, Alshin discloses a video decoding method comprising: obtaining, from a bitstream ([0072], e.g., bitstream), motion prediction mode information ([0167], e.g., motion prediction) regarding a current block (element 1501 in Fig. 15) in a current picture (element current picture in Fig. 15); when the obtained motion prediction mode information indicates a bi-directional motion prediction mode ([0167], e.g., bi-drectional), obtaining, from the bitstream, a first motion vector (element MV1 in Fig. 15) indicating a first reference block (element 1512 in Fig. 15) of the current block in a first reference picture (element first reference picture in Fig. 15) and a second motion vector (element MV2 in Fig. 15) indicating a second reference block (element 1522 in Fig. 15) of the current block in a second reference picture (element second reference picture in Fig. 15); generating a gradient value ([0196], e.g., GradY0(i,j)) of a first pixel in vertical direction from among pixels of the first reference block indicated by the first motion vector by applying a first one-dimensional gradient filter ([0207], e.g., vertical direction and equation 22 and [0209], e.g., filter) to a first neighboring region of the first pixel, generating a gradient value of the first pixel in horizontal direction ([0196], e.g., GradX0(i,j)) by applying a second one-dimensional gradient filter ([0207], e.g., horizontal direction and equation 22 and [0209], e.g., filter) to a second neighboring region of the first pixel, and generating a gradient value ([0196], e.g., GradY1(i,j)) of a second pixel in vertical direction from among pixels of the second reference block indicated by the second motion vector by applying a third one-dimensional gradient filter ([0207], e.g., vertical direction and equation 22 and [0209], e.g., filter) to a first neighboring region of the second pixel, and generating a gradient value ([0196], e.g., GradX1(i,j)) of the second pixel in horizontal direction ([0207], e.g., horizontal direction and equation 22 and [0209], e.g., filter) by applying a fourth one-dimensional gradient filter ([0207], e.g., horizontal direction and equation 22 and [0209], e.g., filter) to a second neighboring region of the second pixel; determining displacement vectors ([0192], e.g., displacement vector Vx and a displacement vector Vy) in a horizontal direction and a vertical direction, and  generating a prediction pixel value ([0196], e.g., bi-directional motion prediction value) of a current pixel (element 1501 in Fig. 15, N.B., a pixel in the block) in the current block by using a first value ([0196], e.g., P0(i,j) + P1(i,j)) and a second value ([0196], e.g., Vx * (GradX0(i,j) – GradX1(i,j)) + Vy * (GradY0(i,j) – GradY1(i,j))), wherein the current pixel (element 1501 in Fig. 15, N.B., a pixel in the block) corresponds to the first pixel and the second pixel, the first value ([0196], e.g., P0(i,j) + P1(i,j)) is generated by a pixel value of the first pixel and a pixel value of the second pixel, the second value ([0196], e.g., Vx * (GradX0(i,j) – GradX1(i,j)) + Vy * (GradY0(i,j) – GradY1(i,j))) is generated by using the gradient values of the first pixel in vertical direction and in horizontal direction, the gradient values of the second pixel in vertical direction and in horizontal direction, and the displacement vectors in the horizontal direction and the vertical direction, wherein when applying a one-dimensional gradient filter to a neighboring region, a weighted sum ([0211], e.g., weighted sum) of pixel values of pixels included in the neighboring region is determined, wherein weights ([0211], e.g., weighted sum) for the weighted sum correspond to filter coefficients of the one-dimensional gradient filter, one-dimensional gradient filter is applied to at least one pixel value ([0211], e.g., P_1) included in the neighboring region and is not performed on the at least one pixel value ([0211], e.g., a neighboring pixel located in the orthogonal direction of the P_1) included in the neighboring region wherein the displacement vectors are clipped ([0192], e.g., displacement vector Vx and a displacement vector Vy, and [0229], e.g., digital, note that the vector value is clipped because of the limited number of bits for the storage of the vector) based on a threshold value. 
	Alshin does not explicitly disclose when applying a one-dimensional gradient filter to generate a gradient value of one of the first pixel and the second pixel in one of vertical direction and horizontal direction, de-scaling is performed based on a de-scaling bit number on a value generated after the one-dimensional gradient filter is applied and not performed on at least one coefficient of a one-dimensional gradient filter, and wherein the de-scaling comprises bit-shifting to right by de-scaling bit number. 
	However, Van Dalen teaches when applying a one-dimensional gradient filter ([0064], e.g., filter) to generate a gradient value of one of the first pixel and the second pixel in one of vertical direction and horizontal direction, de-scaling ([0064], e.g., scale) is performed based on a de-scaling bit number ([0064], e.g., bit) on a value ([0064], e.g., sum) generated after the one-dimensional gradient filter ([0064], e.g., filter) is applied and not ([0064], e.g., sum, note the sum is not coefficient) performed on at least one coefficient of a one-dimensional gradient filter, and wherein the de-scaling comprises bit-shifting to right ([0064], e.g., right shift) by de-scaling bit number ([0064], e.g., bit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Alshin and Van Dalen before him/her to modify the method and apparatus for video encoding and method and apparatus for video decoding of Alshin with the teaching of packed finite impulse response filter processors, methods, systems, and instructions of Van Dalen with a motivation to improve the quality of the data or signal, enhance or bring out certain attributes of the data or signal or the like as taught by Van Dalen ([0004]) .

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Alshin further discloses the determining the displacement vectors in the horizontal direction and the vertical direction comprises: determining the displacement vectors ([0192], e.g., displacement vector Vx and a displacement vector Vy) in the horizontal direction and the vertical direction by using gradient values of pixels in a first window having a certain size and comprising the first pixel, gradient values of pixels in a second window having a certain size and comprising the second pixel, pixel values of the pixels in the first window, and pixel values of the pixels in the second window ([0200], e.g., Vx and Vy).

	As for claim 11, the claim recites a video encoding method of the method of claim 1, and is similarly analyzed.

	As for claim 12, the claim recites a video decoding apparatus of the method of claim 1, and is similarly analyzed.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Alshin further discloses a non-transitory computer-readable recording medium ([0229], e.g., medium) having recorded thereon a program which, when executed by a computer, performs the video decoding method of claim 1 (see claim 1 for the citation as the rationale for this limitation is the same as the claim 1).

Response to Arguments
Applicant 's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that [0192] of Alshin is unrelated to any contents regarding clipping Vx and Vy and Alshin does not disclose that the vectors are in need to clipping. Examiner respectfully disagrees. The limitation is “the displacement vectors are clipped based on a threshold value” which is the nature of the Vx and Vy disclosed in [0192], which are stored as a digital data that is clipped at its maximum possible value. The need of clipping is irrelevant because regardless of the need, the vectors are clipped.
Applicant's other arguments, filed 1/28/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2015/0281687 A1 discloses an image decoding apparatus that decodes coded data representing an image and an image coding apparatus that generates coded data by coding an image. 
        2.    US 2013/0114708 A1 discloses a video coding device configured to intra-predict a block of video data, using values of pixels along a primary boundary of the block, to form a predicted block, determine whether to filter the predicted block using data of a secondary boundary of the block, and filter the predicted block using data of the secondary boundary in response to determining to filter the predicted block. 
        3.    US 2018/0108113 A1 discloses apparatus and method for parallel polyphase image interpolation. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485